

 
Exhibit 10.1

 
BANC OF AMERICA SECURITIES LLC
BANC OF AMERICA BRIDGE LLC
BANK OF AMERICA, N.A.
9 West 57th Street
New York, New York 10019


March 13, 2007
 
Energy Partners Ltd.
201 St. Charles Avenue, Suite 3400
New Orleans, Louisiana, 70170


 
Attention:
Mr. Timothy R. Woodall
 
Executive Vice President and
 
Chief Financial Officer



Commitment Letter


Ladies and Gentlemen:
 
This Commitment Letter, when executed by you together with an amended and
restated Fee Letter (as defined herein) and an amended and restated Engagement
Letter (as defined herein), amends and restates the Commitment Letter dated
March 11, 2007.
 
You have advised Bank of America, N.A. (“Bank of America”), Banc of America
Bridge LLC (“Banc of America Bridge”) and Banc of America Securities LLC (“BAS”)
that you intend to finance the purchase (the “8.75% Notes Repurchase”) of the
Borrower’s 8.75% Senior Notes due 2010 (the “8.75%  Senior Notes”) and the
purchase (the “Common Stock Repurchase” and together with the 8.75% Notes
Repurchase, the “Offers”) by the Borrower of up to $200.0 million of its
outstanding common stock (the “Common Stock”) pursuant to a tender offer
relating to the Common Stock Repurchase and a tender offer and consent
solicitation relating to the 8.75% Notes Repurchase (collectively, the “Tender
Offers and Consent Solicitation”), costs and expenses related to the Transaction
(as hereinafter defined) and the ongoing working capital and other general
corporate purposes after consummation of the Transaction from the following
sources (and that no financing other than the financing described herein will be
required in connection with the Transaction): (a) $300.0 million in a senior
secured revolving credit facility (the “Revolving Credit Facility”) of the
Borrower (as defined in the Summaries of Terms referred to below) of which not
more than $165.0 million may be drawn on the Closing Date of the Transaction,
and (b) at least $450.0 million in gross proceeds from the issuance and sale by
the Borrower of notes (the “Notes”) and/or convertible notes (the “Convertible
Notes”) or alternatively, at least $450.0 million of senior unsecured bridge
loans under a bridge facility (the “Bridge Facility” and, together with the
Revolving Credit Facility, the “Facilities”) made available to the Borrower as
interim financing to the Permanent Securities referred to below (such senior
unsecured loans being the “Bridge Loans” and, together with any Rollover Loans
and Exchange Notes (as defined in Exhibit B hereto), the “Bridge Financing”).
The entering into and funding of the Revolving Credit Facility, the issuance and
sale of the Notes and/or the Convertible Notes or the entering into and funding
of the Bridge Facility and the Tender Offers and Consent Solicitation and all
related transactions are hereinafter collectively referred to as the
 


--------------------------------------------------------------------------------



“Transaction.” The sources and uses for the financing for the Transaction are as
set forth on Schedule I hereto.
 
BAS has also delivered to you a separate engagement letter dated the date hereof
(the “Engagement Letter”) setting forth, among other things, the terms on which
BAS is willing to act, on an exclusive basis, as sole underwriter, sole initial
purchaser, sole arranger and sole placement agent for (i) the Notes and/or the
Convertible Notes or (ii) if the Bridge Facility is funded on the Closing Date
(as hereinafter defined), the notes, the convertible notes or any other
securities of the Borrower or any of its subsidiaries that may be issued after
the Closing Date (the “Permanent Securities”) for the purpose of refinancing all
or a portion of the outstanding amounts under the Bridge Facility (the
“Permanent Financing”).
 
In connection with the foregoing, (a) Bank of America is pleased to advise you
of its commitment to provide the full principal amount of the Revolving Credit
Facility and to act as the sole administrative agent (in such capacity, the
“Administrative Agent”) for the Revolving Credit Facility, all upon and subject
to the terms and conditions set forth in this letter and in the summaries of
terms attached as Exhibit A and Exhibit C hereto and incorporated herein by this
reference (collectively, the “Senior Financing Summary of Terms”), (b) BAS is
pleased to advise you of its willingness, as the sole lead arranger and sole
bookrunning manager (in such capacities, the “Senior Lead Arranger”) for the
Revolving Credit Facility, to form a syndicate of financial institutions and
institutional lenders (including Bank of America) (collectively, the “Senior
Lenders”) reasonably acceptable to you for the Revolving Credit Facility,
including Bank of America (the “Initial Senior Lender”), (c) Banc of America
Bridge is pleased to advise you of its commitment to provide the full principal
amount of the Bridge Facility, all upon and subject to the terms and conditions
set forth in this letter and in the summaries of terms attached as Exhibit B and
Exhibit C hereto (collectively, the “Bridge Summary of Terms” and, together with
the Senior Financing Summary of Terms, the “Summaries of Terms” and, together
with this letter agreement, the “Commitment Letter”), and (d) BAS is also
pleased to advise you of its willingness, as the sole lead arranger and sole
bookrunning manager (in such capacity, the “Bridge Lead Arranger”; BAS acting in
its capacity as Senior Lead Arranger and/or Bridge Lead Arranger is sometimes
referred to herein as the “Lead Arranger”) for the Bridge Facility, to form a
syndicate of financial institutions and institutional lenders (collectively, the
“Bridge Lenders” and, together with the Senior Lenders, the “Lenders”) for the
Bridge Facility, including Banc of America Bridge (the “Initial Bridge Lender”;
and together with the Initial Senior Lender, the “Initial Lenders”)). All
capitalized terms used and not otherwise defined herein shall have the same
meanings as specified therefor in the Summaries of Terms. If you accept this
Commitment Letter as provided below in respect of the Revolving Credit Facility,
the date of the initial funding under the Revolving Credit Facility, and/or if
you accept this Commitment Letter as provided below in respect of the Bridge
Facility, the date of the initial funding of the Bridge Facility or of the
issuance and sale of the Notes and/or the Convertible Notes in lieu of funding
the Bridge Facility, in each case, is referred to herein as the “Closing Date.”
 
BAS intends to commence syndication of each of the Facilities promptly upon your
acceptance of this Commitment Letter and the Fee Letter related to such
Facility, and the commitment of Bank of America or Banc of America Bridge
hereunder, as the case may be, related to such Facility shall be reduced
dollar-for-dollar as and when corresponding commitments are received from Senior
Lenders or Bridge Lenders, respectively. You agree to actively assist BAS in
achieving a syndication of each such Facility that is satisfactory to BAS and
you. Such assistance shall include (a) your providing and causing your advisors
to provide Bank of America, Banc of America Bridge and BAS and the other Lenders
upon request with all information reasonably deemed necessary by Bank of
America, Banc of America Bridge and BAS to complete syndication, including, but
not limited to, information and evaluations prepared by you, and your advisors,
or on your behalf, relating to the Transaction, (b) your assistance in the
preparation of an Information Memorandum to be used in connection with the
syndication of each such Facility, (c) using your best efforts to ensure that
the syndication efforts of BAS benefit materially from your existing
 

2

--------------------------------------------------------------------------------



lending relationships and (d) otherwise assisting Bank of America, Banc of
America Bridge and BAS in their syndication efforts, including by making your
officers and advisors available from time to time to attend and make
presentations regarding the business and prospects of the Borrower and its
subsidiaries at one or more meetings of prospective Lenders. You hereby agree
that the Information Memorandum to be used in connection with the syndication of
each Facility shall be completed at least 22 days prior to the Closing Date (as
hereinafter defined).
 
It is understood and agreed that BAS will manage and control all aspects of the
syndication of each Facility, including decisions as to the selection of
prospective Lenders and any titles offered to proposed Lenders, when commitments
will be accepted and the final allocations of the commitments among the Lenders.
It is understood that no Lender participating in either Facility will receive
compensation from you in order to obtain its commitment, except on the terms
contained herein and in the Summaries of Terms. It is also understood and agreed
that the amount and distribution of the fees among the Lenders will be at the
sole and absolute discretion of Bank of America, Banc of America Bridge and BAS.
 
You hereby represent, warrant and covenant that (a) all information, other than
Projections (as defined below), that has been or is hereafter made available to
Bank of America, Banc of America Bridge, BAS or the Lenders by you or any of
your representatives (or on your or their behalf) in connection with any aspect
of the Transaction (the “Information”) is and will be complete and correct in
all material respects and does not and will not contain any untrue statement of
a material fact or omit to state a material fact necessary to make the
statements contained therein not misleading and (b) all financial projections
concerning the Borrower and its subsidiaries that have been or are hereafter
made available to Bank of America, Banc of America Bridge, BAS or the Lenders by
you or any of your representatives (or on your or their behalf) (the
“Projections”) have been or will be prepared in good faith based upon reasonable
assumptions. You agree to furnish us with such Information and Projections as we
may reasonably request and to supplement the Information and the Projections
from time to time until the Closing Date so that the representation, warranty
and covenant in the immediately preceding sentence is complete and correct on
the Closing Date. In issuing the commitments hereunder and in arranging and
syndicating the Facilities, Bank of America, Banc of America Bridge and BAS are
and will be using and relying on the Information and the Projections without
independent verification thereof. The Information and Projections provided to
Bank of America, Banc of America Bridge and BAS prior to the date hereof are
hereinafter referred to as the “Pre-Commitment Information.”
 
You hereby acknowledge that (a) BAS, Banc of America Bridge and/or Bank of
America will make available Information and Projections (collectively, “Borrower
Materials”) to the proposed syndicates of Lenders by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the proposed Lenders may have personnel that do not wish to
receive material non-public information (within the meaning of the United States
federal securities laws, “MNPI”) with respect to the Borrower, its affiliates or
any other entity, or the securities of any of the foregoing, and who may be
engaged in investment and other market related activities to such entities’
securities) (each, a “Public Lender”; all other Lenders “Private Lenders”). If
requested, you will assist us in preparing an additional version of the Borrower
Materials not containing MNPI (the “Public Borrower Materials”) to be
distributed to prospective Public Lenders.
 
Before distribution of any Borrower Materials (a) to prospective Private
Lenders, you shall provide us with a customary letter authorizing the
dissemination of the Borrower Materials and (b) to prospective Public Lenders,
you shall provide us with a customary letter authorizing the dissemination of
the Public Borrower Materials and confirming the absence of MNPI therefrom. In
addition, at our request, you shall identify Public Borrower Materials by
clearly and conspicuously marking the same as “PUBLIC”.
 

3

--------------------------------------------------------------------------------





 
You agree that BAS, Bank of America and/or Banc of America Bridge on your behalf
may distribute the following documents to all prospective Lenders, unless you
advise BAS, Bank of America and Banc of America Bridge in writing (including by
email) within a reasonable time prior to their intended distributions that such
material should only be distributed to prospective Private Lenders: (a)
administrative materials for prospective Lenders such as lender meeting
invitations and funding and closing memoranda, (b) notifications of changes to
the Facilities’ terms and (c) other materials intended for prospective Lenders
after the initial distribution of the Borrower Materials, including drafts and
final versions of definitive documents with respect to the Facilities. If you
advise us that any of the foregoing items should be distributed only to Private
Lenders, then BAS, Bank of America and Banc of America Bridge will not
distribute such materials to Public Lenders without further discussions with
you. You agree (whether or not any Information Materials are marked “PUBLIC”)
that Borrower Materials made available to prospective Public Lenders in
accordance with this Commitment Letter shall not contain MNPI.
 
You agree to pay the fees set forth in the Fee Letter dated as of the date
hereof (the “Fee Letter”). By executing this Commitment Letter, you agree to
reimburse Bank of America, Banc of America Bridge and BAS from time to time on
demand for all reasonable out-of-pocket fees and expenses (including, but not
limited to, (a) the reasonable fees, disbursements and other charges of Shearman
& Sterling LLP, as counsel to the Lead Arranger and the Administrative Agent,
and of special and local counsel to the Lenders retained by the Lead Arranger or
the Administrative Agent, and (b) all CUSIP fees for registration with the
Standard & Poor’s CUSIP Service Bureau) incurred in connection with the
Facilities, the syndication thereof, the preparation of the definitive
documentation therefor and the other transactions contemplated hereby. In
addition, if this Commitment Letter is accepted with respect to the Bridge
Facility, out-of-pocket fees and expenses incurred by BAS in connection with the
Notes and/or the Convertible Notes or the Permanent Securities will be
reimbursed as provided in the Engagement Letter.
 
You agree to indemnify and hold harmless Bank of America, Banc of America
Bridge, BAS, each Lender and each of their affiliates and their respective
officers, directors, employees, agents, advisors and other representatives (each
an “Indemnified Party”) from and against (and will reimburse each Indemnified
Party as the same are incurred for) any and all claims, damages, losses,
liabilities and expenses (including, without limitation, the reasonable fees,
disbursements and other charges of counsel) that may be incurred by or asserted
or awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) (a) any aspect of the Transaction or any similar
transaction and any of the other transactions contemplated thereby or (b) the
Facilities and any other financings, or any use made or proposed to be made with
the proceeds thereof, except to the extent such claim, damage, loss, liability
or expense is found in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct. In the case of an investigation, litigation or proceeding to
which the indemnity in this paragraph applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by you,
your equityholders or creditors or an Indemnified Party, whether or not an
Indemnified Party is otherwise a party thereto and whether or not any aspect of
the Transaction is consummated. You also agree that no Indemnified Party shall
have any liability (whether direct or indirect, in contract or tort or
otherwise) to you or your subsidiaries or affiliates or to your or their
respective equity holders or creditors arising out of, related to or in
connection with any aspect of the Transaction, except to the extent of direct,
as opposed to special, indirect, consequential or punitive, damages determined
in a final non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful misconduct.
It is further agreed that Bank of America and Banc of America Bridge shall only
have liability to you (as opposed to any other person), that Bank of America and
Banc of America Bridge shall each be liable solely in respect of its own
commitment to the Facilities on a several, and not joint, basis with any other
Lender and that such
 

4

--------------------------------------------------------------------------------



liability shall only arise to the extent damages have been caused by a breach of
Bank of America’s or Banc of America Bridge’s obligations hereunder to negotiate
in good faith definitive documentation for the Facilities on the terms set forth
herein as determined in a final non-appealable judgment by a court of competent
jurisdiction. Notwithstanding any other provision of this Commitment Letter, no
Indemnified Party shall be liable for any damages arising from the use by others
of information or other materials obtained through electronic telecommunications
or other information transmission systems.
 
The commitment of Bank of America in respect of the Revolving Credit Facility,
the commitment of Banc of America Bridge in respect of the Bridge Facility and
the undertaking of BAS to provide the services described herein are subject to
the satisfaction of each of the conditions set forth in Exhibit C hereto and
each of the following conditions precedent in a manner acceptable to the Lead
Arranger: (a) in the case of the Revolving Credit Facility and the Bridge
Facility, respectively, you shall have accepted the Fee Letter as provided
therein for the Revolving Credit Facility, the Bridge Facility, or both
Facilities, as the case may be; and you shall have paid all applicable fees and
expenses (including the reasonable fees and disbursements of counsel) that are
due thereunder; (b) in the case of the Bridge Facility, you shall have accepted
the Engagement Letter; and thereafter the Engagement Letter shall remain in full
force and effect; (c) the negotiation, execution and delivery of definitive
documentation respect to each such Facility satisfactory to the Lead Arranger
under such Facility; (d) prior to and during the syndication of the Facilities,
there shall be no offering, placement or arrangement of any debt securities or
bank financing by or on behalf of either of the Borrower or any of its
affiliates (other than the Notes and/or the Convertible Notes); and (e) none of
Bank of America, Banc of America Bridge or BAS becoming aware after the date
hereof of any information, or any event, development or change that is
inconsistent in a material and adverse manner with any information or other
matter disclosed to us prior to the date hereof.


This Commitment Letter, the Fee Letter and the Engagement Letter and the
contents hereof and thereof are confidential and, except for the disclosure
hereof or thereof on a confidential basis to your accountants, attorneys and
other professional advisors retained by you in connection with the Transaction
or as otherwise required by law, may not be disclosed in whole or in part to any
person or entity without our prior written consent; provided, however, it is
understood and agreed that you may disclose this Commitment Letter but not the
Fee Letter or the Engagement Letter, after your acceptance of this Commitment
Letter and the Fee Letter, in any required filings with the Securities and
Exchange Commission and other applicable regulatory authorities and stock
exchanges; provided you use your best efforts to redact any pricing information
contained in such Fee Letter relating to the Transaction. Bank of America, Banc
of America Bridge and BAS hereby notify you that, pursuant to the requirements
of the USA Patriot Act, Title III of Pub. L. 107-56 (signed into law on October
26, 2001) (the “Patriot Act”), each of them is required to obtain, verify and
record information that identifies the Borrower and each Guarantor (as defined
in the Summaries of Terms), which information includes names and addresses and
other information that will allow Bank of America, Banc of America Bridge or
BAS, as applicable, to identify the Borrower and each Guarantor in accordance
with the Patriot Act.
 
You acknowledge that Bank of America, Banc of America Bridge and BAS or their
affiliates may be providing financing or other services to parties whose
interests may conflict with yours. Bank of America, Banc of America Bridge and
BAS agree that they will not furnish confidential information obtained from you
to any of their other customers and that they will treat confidential
information relating to you, and your affiliates with the same degree of care as
they treat their own confidential information. Bank of America, Banc of America
Bridge and BAS further advise you that they will not make available to you
confidential information that they have obtained or may obtain from any other
customer. In connection with the services and transactions contemplated hereby,
you agree that Bank of America, Banc of America Bridge and BAS are permitted to
access, use and share with any of their bank or non-bank affiliates, agents,
advisors (legal or otherwise) or representatives any information concerning you,
or any
 

5

--------------------------------------------------------------------------------



of your affiliates that is or may come into the possession of Bank of America,
Banc of America Bridge, BAS or any of such affiliates.
 
In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (a) (i) the Facilities and the Bridge Financing and any
related arranging or other services described in this letter is an arm’s-length
commercial transaction between you and your affiliates, on the one hand, and
Bank of America, Banc of America Bridge and BAS, each Lender and any other lead
arranger, on the other hand, and (ii) you are capable of evaluating and
understanding and understand and accept the terms, risks and conditions of the
transactions contemplated by this letter; (b) (i) in connection with each
transaction contemplated hereby and the process leading to such transaction,
Bank of America, Banc of America Bridge and BAS and any other lead arranger,
each is and has been acting solely as a principal and, except as otherwise
expressly agreed in writing by the relevant parties, has not been, is not and
will not be acting as an advisor, agent or fiduciary, for you or any of your
affiliates or any other person or entity; (iii) neither Bank of America, Banc of
America Bridge nor BAS nor any other lead arranger has assumed or will assume an
advisory or fiduciary responsibility in your or your affiliates’ favor with
respect to any of the transactions contemplated hereby or the process leading
thereto (irrespective of whether Bank of America, Banc of America Bridge or BAS
or any other lead arranger has advised or is currently advising you or your
affiliates on other matters) and neither Bank of America, Banc of America Bridge
nor BAS nor any other lead arranger has any obligation to you or your affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth in this Commitment Letter; (iv) Bank of America, Banc of
America Bridge and BAS and any other lead arranger, and their respective
affiliates may be engaged in a broad range of transactions that involve
interests that differ from yours and your affiliates and Bank of America, Banc
of America Bridge and BAS and any other lead arranger have no obligation to
disclose any such interests to you or your affiliates; and (v) Bank of America,
Banc of America Bridge and BAS and any other lead arranger have not provided any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby and you have consulted your own legal,
accounting, regulatory and tax advisors to the extent you have deemed
appropriate. You hereby waive and release, to the fullest extent permitted by
law, any claims that you may have against Bank of America, Banc of America
Bridge and BAS and any other lead arranger with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated by this Commitment Letter.
 
The provisions of the immediately preceding five paragraphs shall remain in full
force and effect regardless of whether any definitive documentation for the
Facilities shall be executed and delivered, and notwithstanding the termination
of this Commitment Letter or any commitment or undertaking of Bank of America,
Banc of America Bridge or BAS hereunder; provided, however, that you shall be
deemed released of your reimbursement and indemnification obligations hereunder
with respect to (i) the Revolving Credit Facility, if you have accepted the
commitments hereunder in respect of the Revolving Credit Facility, upon the
execution and delivery of all definitive documentation for the Revolving Credit
Facility and the initial extension of credit thereunder and (ii) the Bridge
Facility if you have accepted the commitments hereunder in respect of the Bridge
Facility, upon the execution and delivery of all definitive documentation for
the Bridge Facility and the advance of the Bridge Loans thereunder or the
execution and delivery of all definitive documentation for the Notes and/or the
Convertible Notes and the issuance and sale thereof on the Closing Date.
 
This Commitment Letter and the Fee Letter may be executed in multiple
counterparts and by different parties hereto in separate counterparts, all of
which, taken together, shall constitute an original. Delivery of an executed
counterpart of a signature page to this Commitment Letter or the Fee Letter by
telecopier or facsimile shall be effective as delivery of a manually executed
counterpart thereof.
 

6

--------------------------------------------------------------------------------





 
This Commitment Letter and the Fee Letter shall be governed by, and construed in
accordance with, the laws of the State of New York. Each of you, Bank of
America, Banc of America Bridge and BAS hereby irrevocably waives any and all
right to trial by jury in any action, proceeding or counterclaim (whether based
on contract, tort or otherwise) arising out of or relating to this Commitment
Letter, the Fee Letter, the Transaction and the other transactions contemplated
hereby and thereby or the actions of Bank of America, Banc of America Bridge and
BAS in the negotiation, performance or enforcement hereof. Each of you, Bank of
America, Banc of America Bridge and BAS hereby irrevocably submits to the
jurisdiction of any New York State court or Federal court sitting in the Borough
of Manhattan in New York City in respect of any suit, action or proceeding
arising out of or relating to the provisions of this Commitment Letter
(including, without limitation, the Summaries of Terms), the Fee Letter, the
Transaction and the other transactions contemplated hereby and thereby and
irrevocably agrees that all claims in respect of any such suit, action or
proceeding may be heard and determined in any such court. Each of you, Bank of
America, Banc of America Bridge and BAS waives, to the fullest extent permitted
by applicable law, any objection that it may now or hereafter have to the laying
of the venue of any such suit, action or proceedings brought in any such court,
and any claim that any such suit, action or proceeding brought in any such court
has been brought in an inconvenient forum.
 
This Commitment Letter and the Fee Letter (and, if this Commitment Letter is
accepted with respect to the Bridge Facility, the Engagement Letter) embody the
entire agreement and understanding among Bank of America, Banc of America
Bridge, BAS, you and your and its affiliates with respect to the Facilities and
supersede all prior agreements and understandings relating to the subject matter
hereof. However, please note that the terms and conditions of the commitments of
Bank of America and Banc of America Bridge and the undertaking of BAS hereunder
are not limited to those set forth herein, in the Summaries of Terms or the Fee
Letter. Those matters that are not covered or made clear herein, in the
Summaries of Terms or the Fee Letter are subject to mutual agreement of the
parties. No party has been authorized by Bank of America, Banc of America Bridge
or BAS to make any oral or written statements that are inconsistent with this
Commitment Letter.
 
This Commitment Letter is not assignable by you without our prior written
consent and is intended to be solely for the benefit of the parties hereto and
the Indemnified Parties.
 
All commitments and undertakings of Bank of America and BAS hereunder with
respect to the Revolving Credit Facility will expire at 5:00 p.m. (New York City
time) on March 14, 2007 unless you execute this Commitment Letter and the Fee
Letter and return them to us prior to that time. All commitments and
undertakings of Banc of America Bridge and BAS hereunder with respect to the
Bridge Facility will also expire at that time unless you execute this Commitment
Letter, the Fee Letter and the Engagement Letter, and return them to us prior to
that time. Thereafter, all accepted commitments and undertakings of Bank of
America, Banc of America Bridge and BAS hereunder will expire on May 30, 2007.
Unless the Closing Date occurs on or prior to such date the commitments and
undertakings of Bank of America, Banc of America Bridge and BAS may be
terminated by us if you fail to perform your obligations under this Commitment
Letter or the Fee Letter or, if this Commitment Letter is accepted with respect
to the Bridge Facility, the Engagement Letter on a timely basis. In
consideration of the time and resources that BAS and Bank of America will devote
to the Revolving Credit Facility, you agree that, until such expiration, you
will not solicit, initiate, entertain or permit, or enter into any discussions
in respect of, any offering, placement or arrangement of any competing senior
credit facilities for the Borrower and its subsidiaries with respect to the
matters addressed in this letter.
 
BY SIGNING THIS COMMITMENT LETTER, EACH OF THE PARTIES HERETO HEREBY
ACKNOWLEDGES AND AGREES THAT (A) BANK OF AMERICA IS OFFERING TO PROVIDE THE
REVOLVING CREDIT FACILITY SEPARATE AND APART FROM BANC OF AMERICA BRIDGE’S OFFER
TO PROVIDE THE BRIDGE FACILITY AND (B) BANC OF AMERICA BRIDGE
 

7

--------------------------------------------------------------------------------



IS OFFERING TO PROVIDE THE BRIDGE FACILITY SEPARATE AND APART FROM THE OFFER BY
BANK OF AMERICA TO PROVIDE THE REVOLVING CREDIT FACILITY. YOU MAY, AT YOUR
OPTION, ELECT TO ACCEPT THIS COMMITMENT LETTER (AND THE APPLICABLE PROVISIONS OF
THE FEE LETTER) WITH RESPECT TO EITHER THE REVOLVING CREDIT FACILITY OR THE
BRIDGE FACILITY OR BOTH.
 
[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 

8

--------------------------------------------------------------------------------



We are pleased to have the opportunity to work with you in connection with this
important financing.
 
Very truly yours,
 
BANK OF AMERICA, N.A.


By  /s/ Scott Mackey        
       Name:  Scott Mackey     
       Title:    Vice President     




BANC OF AMERICA BRIDGE LLC


By:  /s/ Lex Maultsby        
        Name: Lex Maultsby        
        Title: Managing Director      




BANC OF AMERICA SECURITIES LLC


By: /s/ Lex Maultsby        


       Name:  Lex Maultsby        
       Title:    Managing Director      






ENERGY PARTNERS LTD


By:     /s/ Timothy R. Woodall        
           Name:  Timothy R. Woodall        
           Title:    Executive Vice President & Chief
                        Financial Officer
 


 


 

9

--------------------------------------------------------------------------------




Schedule I
 


 
SOURCES AND USES OF FUNDS


($ millions)
 


Sources
     
Uses
     
Revolving Credit Facility
   
120.0
   
Share Repurchase
   
200.0
                       
Notes and/or the Convertible Notes
   
450.0
   
RefinancingRevolving Credit Facility
   
200.0
                       
 
         
Refinance Senior Notes 
   
150.0
 
 
         
Estimated fees and expenses, including tender offer premium 
   
20.0
                       
Total Sources
 
$
570.0
   
Total Uses
 
$
570.0
 







 


--------------------------------------------------------------------------------




EXHIBIT A
 


 
$300 MILLION SENIOR SECURED REVOLVING CREDIT FACILITY
Summary of Terms and Conditions


Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Exhibit A is attached
 
Borrower:
Energy Partners Ltd. a Delaware corporation (the “Borrower”).
   
Guarantors:
The obligations of the Borrower and its subsidiaries under the Senior Credit
Facility will be guaranteed by each existing and future direct and indirect
subsidiary of the Borrower, other than any subsidiary that is a “controlled
foreign corporation” (a “CFC”) under Section 957 of the Internal Revenue Code to
the extent such guarantee would result in a material tax liability. All
guarantees will be guarantees of payment and not of collection.
   
Administrative and
 
Collateral Agent:
Bank of America, N.A. (“Bank of America”) will act as sole and exclusive
administrative and collateral agent (the “Administrative Agent”).
   
Sole Lead Arranger and
 
Sole Bookrunning
 
 Manager:
Banc of America Securities LLC (“BAS”) will act as sole and exclusive lead
arranger and sole and exclusive bookrunning manager (the “Senior Lead
Arranger”).
   
Senior Lenders:
Bank of America and other banks, financial institutions and institutional
lenders acceptable to the Lead Arranger.
   
Senior Credit
 
Facility:
A $300 million revolving credit facility (the “Revolving Credit Facility”),
available from time to time until the fourth anniversary of the Closing Date,
which will include a sublimit to be determined for the issuance of standby
letters of credit (each a “Letter of Credit”). Letters of Credit will be
initially issued by Bank of America (in such capacity, the “Fronting Bank”), and
each of the Senior Lenders under the Revolving Credit Facility will purchase an
irrevocable and unconditional participation in each Letter of Credit.
   
Purpose:
The proceeds of the Revolving Credit Facility shall be used to (i) finance in
part the Transaction; (ii) refinance certain existing indebtedness of the
Company and its subsidiaries; (iii) pay fees and expenses incurred in connection
with the Transaction; and (iv) provide ongoing working capital and for other
general corporate purposes of the Borrower and its subsidiaries.


Exhibit A-1

--------------------------------------------------------------------------------





Closing Date:
The date of the initial extension of credit under the Revolving Credit Facility
shall occur on or before a mutually agreeable date to be determined (the
“Closing Date”).
   
Interest rates and
 
Commitment Fees:
The Borrower will pay a fee (the “Commitment Fee”), determined in accordance
with the Performance Pricing grid set forth below, on the unused portion of each
Senior Lender’s commitments under the Revolving Credit Facility. The Commitment
Fee is payable quarterly in arrears commencing upon the Closing Date.
   
Letters of
 
Credit Fees:
The Borrower will pay a fee (the “Letter of Credit Fee”), determined in
accordance with the Performance Pricing grid set forth below, on the maximum
amount available to be drawn under each Letter of Credit that is issued and
outstanding. The Letter of Credit Fee is payable quarterly in arrears,
commencing on the Closing Date, and will be shared proportionately by the Senior
Lenders.
   
Interest Rates:
At the Borrower’s option, any loan under the Revolving Credit Facility that is
made to it will bear interest at a rate equal to the Applicable Margin, as
determined in accordance with the Performance Pricing grid set forth below, plus
one of the following indices: (i) LIBOR and (ii) for dollar-denominated loans
only, the Base Rate (to be defined as the higher of (a) the Bank of America
prime rate and (b) the federal funds rate plus 0.50%); provided, in each case,
that if during the 180-day period following the Closing Date, any breakage
costs, charges or fees are incurred on account of the syndication of the
Revolving Credit Facility, the Borrower shall immediately reimburse the
Administrative Agent for any such costs, charges or fees. Such right of
reimbursement shall be in addition to and not in limitation of customary cost
and yield protections.
     
The Borrower may select interest periods of 1, 2, 3 or 6 months for LIBOR loans,
subject to availability. Interest shall be payable at the end of the selected
interest period, but no less frequently than quarterly.
     
A default rate shall apply on all obligations in the event of default under the
Revolving Credit Facility at a rate per annum of 2% above the applicable
interest rate.
   
Performance
 
Pricing:
The Commitment Fee, Applicable Margin and Letter of Credit Fee for the Revolving
Credit Facility, for any fiscal quarter, shall be the applicable rate per annum
set forth in the table below opposite the Borrowing Base Utilization Ratio
determined as of the last day of the immediately preceding fiscal quarter.



 

Exhibit A-2

--------------------------------------------------------------------------------





 
Borrowing Base
Utilization Ratio
LIBOR
Margin
Base Rate
Margin
Commitment
Fee
Letter of
Credit Fee
≥100%
2.50%
0.50%
0.500%
2.50%
≥90%
2.00%
0.25%
0.500%
2.00%
≥75%
1.75%
0.00%
0.375%
1.75%
≥50%
1.50%
0.00%
0.375%
1.50%
≥25%
1.25%
0.00%
0.300%
1.25%
<25%
1.00%
0.00%
0.250%
1.00%



Calculation of
   
Interest and Fees:
Other than calculations in respect of interest at the Bank of America prime rate
(which shall be made on the basis of actual number of days elapsed in a 365/366
day year), all calculations of interest and fees shall be made on the basis of
actual number of days elapsed in a 360 day year.
       
Cost and Yield
   
Protection:
Customary for transactions and facilities of this type, including, without
limitation, in respect of breakage or redeployment costs incurred in connection
with prepayments, changes in capital adequacy and capital requirements or their
interpretation, illegality, unavailability, reserves without proration or offset
and payments free and clear of withholding or other taxes.
       
Maturity:
The Revolving Credit Facility shall terminate and all amounts outstanding
thereunder shall be due and payable in full four years after the Closing Date.
       
Availability:
From the Closing Date until the earlier of (i) the divestiture of certain assets
identified in the Borrower’s press release dated March 12, 2007 (the
“Divestiture”), or (ii) 12 months from the Closing Date, (the “Overadvance
Period”) advances under the Revolving Credit Facility may be made on a revolving
basis up to $25.0 million (the “Overadvance Amount”) in excess of the Borrowing
Base (the advances made at any time under the Revolving Credit Facility in
excess of the Borrowing Base at such time being referred to collectively as the
“Overadvance”) and Letters of Credit may be issued up to the Letter of Credit
sublimit. Thereafter, advances under the Revolving Credit Facility may be made,
and Letters of Credit may be issued, on a revolving basis up to the full amount
of the Revolving Credit Facility, subject to compliance with a borrowing base
(the “Borrowing Base”) to be comprised of the Borrower’s petroleum reserves
(with the eligibility criteria and the advance rates therefore to be agreed). 
       
Borrowing Base:
The Borrowing Base will be determined by the Administrative Agent in its sole
discretion in accordance with its normal and customary oil and gas lending
practices and approved by the Senior Lenders. The reaffirmation of an existing
Borrowing Base amount or a decrease to the
 


Exhibit A-3

--------------------------------------------------------------------------------






 
Borrowing Base shall require approval by more than 50% of the Senior Lenders
under the Revolving Credit Facility (the “Required Lenders”). Increases to the
Borrowing Base shall require approval by all Senior Lenders under the Revolving
Credit Facility. The Borrowing Base shall be subject to review semi-annually;
however Required Lenders reserve the right to have one additional
redetermination of the Borrowing Base per year. Unscheduled redeterminations may
be made at the request of the Borrower, but will be limited to one such request
per calendar year.
         
The Borrowing Base will include proved developed producing reserves, proved
developed non-producing reserves and proved undeveloped reserves. The Borrowing
Base will be initially set at $200.0 million.
       
Mandatory Prepayments
   
and Commitment
   
Reductions:
100% of all net cash proceeds received by the Borrower and/or its subsidiaries
not used to repay the Bridge Loans (i) from sales of property or assets of
Borrower or its subsidiaries included in the Borrowing Base shall, if such net
proceeds are received during the Overadvance Period,be applied first to prepay
loans and/or cash collateralize Letters of Credit until the Overadvance at such
time (if any) is eliminated, and second, subject to the provision below
regarding the application of payments, be applied to eliminate any Borrowing
Base Deficiency (defined below) after giving effect to such sale, (ii) from the
issuance or incurrence after the Closing Date of additional senior secured debt
of the Borrower or any of its subsidiaries not otherwise permitted under the
loan documentation shall be applied, if such net proceeds are received during
the Overadvance Period, first to prepay loans and/or cash collateralize Letters
of Credit until the Overadvance at such time (if any) is eliminated, and second
to the prepayment of (and permanent reduction of the commitments under) the
Revolving Credit Facility, and (iii) if at any time during the Overadvance
Period the Borrower receives net cash proceeds of any issuance of its equity
interest, and there is an Overadvance at such time, the Borrower shall be
required to apply such net cash proceeds to prepay loans and/or cash
collateralize Letters of Credit until such Overadvance is eliminated.
         
Should the Borrowing Base (plus the Overadvance Amount at any time during the
Overadvance Period) at any time (including after giving effect to any sale or
other disposition of any assets included in the Borrowing Base) be less than the
outstanding principal balance of all advances under the Revolving Credit
Facility (including Letters of Credit issued and outstanding other than Letters
of Credit cash collateralized) (a “Borrowing Base Deficiency”), the Borrowers
will, within 10 days after being notified of such Borrowing Base Deficiency,
indicate by written notice to the Administrative Agent, its election to do one
or a combination of the following:
         
(i) Prepay such Borrowing Base Deficiency in whole within 10 days of such
election;
 


Exhibit A-4

--------------------------------------------------------------------------------






 
(ii)   Prepay the deficiency in monthly installments over a term and in an
amount satisfactory to the Administrative Agent, but in any event not to exceed
six months, by immediately dedicating a sufficient amount of monthly cash flow
from the oil and gas properties of the Borrowers;
         
(iii)  Provide additional Borrowing Base assets, the value of which shall be
sufficient to cover such Borrowing Base Deficiency, and otherwise acceptable to
the Administrative Agent in its sole discretion within 30 days of such election;
or
         
(iv)  Sell properties to reduce any Borrowing Base Deficiency after giving
effect to any reduction of the Borrowing Base as determined by Required Lenders
as a result of such sale.
       
Optional Prepayments
   
and Commitment
   
Reductions:
The Revolving Credit Facility may be prepaid at any time in whole or in part
without premium or penalty, except that any prepayment of LIBOR advances other
than at the end of the applicable interest periods therefor shall be made with
reimbursement for any funding losses and redeployment costs of the Senior
Lenders resulting therefrom. The unutilized portion of any commitment under the
Revolving Credit Facility in excess of the stated amount of all Letters of
Credit may be irrevocably canceled in whole or in part.
       
Security:
The Borrower and each of the Guarantors shall grant the Administrative Agent for
the benefit of the Senior Lenders under the Revolving Credit Facility a valid
and perfected first priority lien and security interest, a second priority lien
and security interest (subject to certain exceptions to be set forth in the loan
documentation), in all of the following (the “Collateral”):
         
(a)   All present and future shares of capital stock of (or other ownership or
profit interests in) each of its present and future subsidiaries (limited, in
the case of CFC’s, to a pledge of 66% of the capital stock of each first-tier
CFC to the extent the pledge of any greater percentage would result in material
adverse tax consequences to the Borrower).
         
(b)   All present and future intercompany debt of the Borrower and each
Guarantor.
         
(c)   All of the present and future property and assets, real and personal, of
the Borrower and each Guarantor, including, but not limited to, machinery and
equipment, inventory and other goods, accounts receivable, owned real estate,
leaseholds, fixtures, bank accounts, general intangibles, financial assets,
investment property, license rights, patents, trademarks, tradenames,
copyrights, chattel paper, insurance proceeds, contract rights, hedge
agreements, documents, instruments, indemnification rights, tax refunds and
cash.
 


Exhibit A-5

--------------------------------------------------------------------------------






 
(d)   All proven oil and gas reserves representing at least 80% of the Present
Discounted Value (to be defined in the loan documentation) of the Borrower’s
proven oil and gas reserves reviewed in determining the Borrowing Base (as
determined by the Administrative Agent). In connection with the Administrative
Agent’s due diligence, the Administrative Agent shall only require title
opinions or other title due diligence with respect to oil and gas reserves
representing up to 75% of the Present Discounted Value of the Borrowers’ proven
oil and gas reserves reviewed in determining the Borrowing Base (as determined
by the Administrative Agent).
         
(e)   All proceeds and products of the property and assets described in clauses
(a), (b), (c) and (d) above.
         
The Collateral shall ratably secure the relevant party’s obligations in respect
of the Revolving Credit Facility, any treasury management arrangements and any
interest rate swap or similar agreements with a Senior Lender under the
Revolving Credit Facility.
         
Intercreditor Agreement: The lien priority, relative rights and other creditors’
rights issues in respect of the Revolving Credit Facility will be set forth in a
customary intercreditor agreement which shall be reasonably satisfactory to the
Borrower, the Agent and the Senior lenders under the Revolving Credit Facility.
       
Initial Conditions
   
Precedent:
Those specified in Exhibit C to the Commitment Letter.
       
Conditions Precedent
   
to Each Borrowing
   
Under the Senior
   
Credit Facility:
Each borrowing or issuance or renewal of a Letter of Credit under the Revolving
Credit Facility will be subject to satisfaction of the following conditions
precedent: (i) all of the representations and warranties in the loan
documentation shall be true and correct; (ii) no defaults or Events of Default
shall have occurred and be continuing; and (iii) in the case of any borrowing
under the Revolving Credit Facility, the aggregate principal amount of all
outstanding advances under the Revolving Credit Facility and the aggregate
undrawn amount of all outstanding Letters of Credit on such date, after giving
effect to such borrowing or the issuance or renewal of such Letter of Credit,
shall not exceed the Borrowing Base on such date.
       
Representations and
   
warranties:
Usual and customary for a transaction of this type, and others deemed
appropriate by the Senior Lead Arranger, including (without limitation): (i)
existence, qualification and power; (ii) authorization and no violation of law,
contracts or organizational documents; (iii) no governmental authorization and
third party approvals or consents; (iv) binding effect;
 


Exhibit A-6

--------------------------------------------------------------------------------






 
(v) financial statements and other information and no material adverse effect;
(vi) no material litigation; (vii) no default; (viii) valid ownership of
property and assets free and clear of liens; (ix) environmental matters; (x)
insurance matters; (xi) tax matters; (xii) ERISA matters; (xiii) subsidiaries
and equity interests; (xiv) margin regulations, Investment Company Act status
and Public Utility Holding Company Act status; (xv) accuracy of disclosure;
(xvi) compliance with laws; (xvii) intellectual property matters; (xviii)
solvency; (xix) casualty, etc.; (xx) perfection of security interests and (xxi)
senior debt and designated senior debt.
       
Covenants:
Usual and customary for a transaction of this type and others deemed appropriate
by the Senior Lead Arranger, including (without limitation):
         
(a)   Affirmative Covenants - (i) financial statements and forecasts;
(ii) Borrowing Base and other certificates and other information; (iii) notices;
(iv) payment of taxes and other obligations; (v) preservation of corporate
existence, etc. (vi) maintenance of properties; (vii) maintenance of insurance;
(viii) compliance with laws and regulations; (ix) proper books and records; (x)
visitation and inspection rights; (xi) use of proceeds; (xii) additional
guarantees, collateral, etc.; (xiii) compliance with environmental laws; (xiv)
environmental reports; (xv) further assurances; (xvi) performance of material
agreements; and (xvii) interest rate hedging.
         
(b)   Negative Covenants - Restrictions on (i) liens; (ii) debt (with exceptions
to include the Notes and/or the Convertible Notes or the Bridge Financing and
the Permanent Securities in an amount sufficient to refinance the outstanding
Bridge Financing); (iii) loans, acquisitions, joint ventures and other
investments; (iv) mergers, consolidations, etc.; (v) sales, transfers and other
dispositions of property or assets (with exceptions to include sales of
inventory in the ordinary course of business); (vi) dividends, distributions,
redemptions and other restricted payments; (vii) changes in the nature of
business; (viii) transactions with affiliates; (ix) payment and dividend
restrictions affecting subsidiaries of the Borrower; (x) capital expenditures;
(xi) amending or modifying organizational documents, subordinated debt
documents, transaction documents and other material agreements; (xii) prepaying,
redeeming or repurchasing certain debt; (xiii) changes in accounting policies or
reporting practices; (xiv) becoming a general partner in any partnership; (xv)
speculative transactions and (xvi) passive holding company.
   
(c)   Financial Covenants:
   
·   Maintenance of a minimum Interest Coverage Ratio (EBITDAX adjusted to add
back non-cash hedging expense and M&A fees and expenses/total interest expense)
of 2.5x;
 


Exhibit A-7

--------------------------------------------------------------------------------






 
·   Maintenance of a maximum Leverage Ratio (net debt/EBITDAX adjusted to add
back non-cash hedging expense and M&A fees and expenses) of 3.5x (3.0x after
4/1/08); and
         
·   Maintenance of a minimum Current Ratio of 1.0x.
         
All of the financial covenants will be calculated on a consolidated basis and
for each consecutive four fiscal quarter period.
       
Reporting Requirements:
Usual and customary in transactions of this type, to include without limitation:
         
(i)    On April 1 of each year, commencing April 1, 2008, the Borrower shall
deliver an engineering report dated January 1 of such fiscal year prepared by an
independent petroleum engineering firm, acceptable to the Borrower and the
Administrative Agent;
         
(ii)   On October 1 of each year, commencing October 1, 2007, the Borrower shall
deliver an internally prepared engineering report dated as of July 1 of such
fiscal year;
         
(iii)  Quarterly unaudited consolidated financial statements (including balance
sheet, income statement and cash flow statement) and quarterly unaudited
consolidating balance sheets and income statements, in each case, of the
Borrower and its Subsidiaries certified by the Chief Financial Officer of the
Borrower within 45 days after the end of each fiscal quarter;
         
(iv)  Quarterly statements of compliance with financial covenants (showing
calculations) certified by the Chief Financial Officer of the Borrower within 45
days after the end of each fiscal quarter;
         
(v)  Annual audited consolidated financial statements and unaudited
consolidating balance sheet, income statement and cash flow statement, in each
case, of the Borrower and its Subsidiaries certified by the Chief Financial
Officer of the Borrower within 90 days of the end of each fiscal year; and
         
(vi)  Annual budget (financial forecast) by April 1 of each fiscal year,
commencing April 1, 2008.
       
Hedging:
The Borrower and Guarantors will hedge 25.0% of its projected proved development
producing oil & gas production for the period from July 1, 2007 through
September 30, 2009, which will be put into effect within 45 days of the Closing
Date, but will not hedge more than an agreed upon maximum percentage of its oil
and gas production at any time, and will be required to deliver a report of
commodity hedges in place in conjunction with the delivery of quarterly
financial statements and compliance reporting. The Borrower shall be permitted
to purchase
 


Exhibit A-8

--------------------------------------------------------------------------------






       
commodity floors or puts on up to an agreed upon maximum percentage of its
production.
 
Events of Default:
Usual and customary for a transaction of this type, and others deemed
appropriate by the Senior Lead Arranger, including (without limitation): (i)
nonpayment of principal, interest, fees or other amounts; (ii) failure to
perform or observe covenants set forth under “Mandatory Prepayments and
Commitment Reductions” above, or otherwise in the loan documentation within a
specified period of time, where customary and appropriate, after such failure;
(iii) any representation or warranty proving to have been materially incorrect
when made or confirmed; (iv) cross-defaults to other indebtedness in an amount
to be agreed; (v) bankruptcy, insolvency proceedings, etc. (with grace period
for involuntary proceedings); (vi) inability to pay debts, attachment, etc.,
(vii) monetary judgment defaults in an amount to be agreed and material
nonmonetary judgment defaults; (viii) customary ERISA defaults; (ix) actual or
asserted invalidity or impairment of loan documentation or Collateral; and (x)
change of control.
       
Assignments and
   
participations:
Each Senior Lender will be permitted to make assignments in respect of the
Revolving Credit Facility in a minimum amount equal to $5 million to other
financial institutions approved by the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower, which approval
shall not be unreasonably withheld or delayed; provided, however, that the
approval of the Borrower shall not be required in connection with assignments to
other Senior Lenders, to any affiliate of a Senior Lender, or to any Approved
Fund (as such term is defined in the definitive documentation) and the approval
of the Administrative Agent shall not be required in connection with assignments
to other Lenders under the Revolving Credit Facility. Notwithstanding the
foregoing, however, any Lender assigning a Commitment (as such term shall be
defined in the definitive loan documentation) shall be required to obtain the
approval of the Administrative Agent and the Fronting Bank, unless the proposed
assignee is already a Senior Lender.
         
Assignments Generally: An assignment fee will be charged with respect to each
assignment as set forth in Addendum I. Each Senior Lender will also have the
right, without consent of the Borrower or the Administrative Agent, to assign as
security all or part of its rights under the loan documentation to any Federal
Reserve Bank.
         
Participations: Senior Lenders will be permitted to sell participations with
voting rights limited to significant matters such as changes in amount, rate,
maturity date and releases of all or substantially all of the Collateral or the
value of the guarantees.
       
Waivers and
   
amendments:
Amendments and waivers of the provisions of the loan documentation will require
the approval of Senior Lenders holding advances and commitments representing
more than 50% of the aggregate advances and
 


Exhibit A-9

--------------------------------------------------------------------------------






       
commitments under the Revolving Credit Facility, except that (a) the consent of
each affected Senior Lender shall be required with respect to (i) increases in
commitment amounts, (ii) reductions of principal, interest, or fees and (iii)
extensions of scheduled maturities or times for payment, (b) the consent of all
Senior Lenders shall be required with respect to releases of all or
substantially all of the Collateral or value of the guarantees and (c) the
consent of Senior Lenders holding more than 50% of the advances and commitments
under the Revolving Credit Facility shall be required for any amendment or
waiver of any conditions to funding obligations under the Revolving Credit
Facility.
       
Indemnification:
The Borrower will indemnify and hold harmless the Administrative Agent, the
Senior Lead Arranger, each Senior Lender and each of their affiliates and their
officers, directors, employees, agents and advisors from and against all losses,
liabilities, claims, damages or expenses arising out of or relating to the
Transaction, the Revolving Credit Facility, the Borrower’s use of loan proceeds
or the commitments, including, but not limited to, reasonable attorneys’ fees
(including the allocated cost of internal counsel) and settlement costs. This
indemnification shall survive and continue for the benefit of all such persons
or entities, notwithstanding any failure of the Revolving Credit Facility to
close.
       
Governing Law:
New York.
       
Expenses:
The Borrower will pay all reasonable costs and expenses associated with the due
diligence, syndication and closing of the Revolving Credit Facility and the
preparation, negotiation and administration of all loan documentation,
including, without limitation, the reasonable legal fees of the counsel to the
Administrative Agent and BAS (including the allocated cost of internal counsel),
regardless of whether or not the Revolving Credit Facility are closed. The
Borrower will also pay the expenses of the Administrative Agent and each Senior
Lender in connection with the enforcement of any of the loan documentation.
       
Counsel to the
   
administrative
   
agent:
Shearman & Sterling LLP.
       
Miscellaneous:
Each of the parties shall (i) waive its right to a trial by jury and (ii) submit
to New York jurisdiction. The loan documentation will contain customary
increased cost, withholding tax, capital adequacy and yield
protection provisions.
 



 


 

Exhibit A-10

--------------------------------------------------------------------------------




ADDENDUM I
PROCESSING AND RECORDATION FEES




The Administrative Agent will charge a processing and recordation fee (an
“Assignment Fee”) in the amount of $2,500 for each assignment; provided,
however, that in the event of two or more concurrent assignments to members of
the same Assignee Group (which may be effected by a suballocation of an assigned
amount among members of such Assignee Group) or two or more concurrent
assignments by members of the same Assignee Group to a single Eligible Assignee
(or to an Eligible Assignee and members of its Assignee Group), the Assignment
Fee will be $2,500 plus the amount set forth below:
 
Transaction:
Assignment Fee:
   
First four concurrent assignments or suballocations to members of an Assignee
Group (or from members of an Assignee Group, as applicable)
-0-
   
Each additional concurrent assignment or suballocation to a member of such
Assignee Group (or from a member of such Assignee Group, as applicable)
$500



For purposes hereof, “Assignee Group” means two or more Eligible Assignees that
are Affiliates of one another or two or more Approved Funds managed by the same
investment advisor. The terms “Affiliate,” “Approved Fund” and “Eligible
Assignee” shall be defined in the definitive loan documentation.





Addendum I to Exhibit A

--------------------------------------------------------------------------------




EXHIBIT B-1


 


$ 450 MILLION SENIOR UNSECURED BRIDGE FACILITY
Summary of Terms and Conditions


Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Exhibit B-1 is
attached
 
Borrower:
Same Borrower as in the Summary of Terms for the Senior Credit Facilities.
   
Guarantors:
Same Guarantors as in the Summary of Terms for the Senior Credit Facilities.
   
Sole Lead Arranger and
 
Sole Bookrunning
 
manager:
Banc of America Securities LLC (“BAS”) will act as sole and exclusive lead
arranger and sole and exclusive bookrunning manager for the Bridge Facility (the
“Bridge Lead Arranger”).
   
Bridge Lenders:
Banc of America Bridge LLC or an affiliate thereof (“Banc of America Bridge” or
the “Initial Bridge Lender”) and other financial institutions and institutional
lenders acceptable to BAS.
   
Bridge Facility:
Up to $450.0 million of senior unsecured bridge loans (the “Bridge Loans”). The
Bridge Loans will be available to the Borrower in one drawing upon consummation
of the Transactions.
   
Ranking:
The Bridge Loans will be senior unsecured obligations of the Borrower and
ranking pari passu with or senior to all other unsecured obligations of the
Borrower. The Guarantees will be senior unsecured obligations of each Guarantor,
subordinated to such Guarantor’s guarantee under the Revolving Credit Facility
and ranking pari passu with or senior to all other unsecured obligations of such
Guarantor.
   
Purpose:
Together with borrowings under the Revolving Credit Facility, the proceeds of
the Bridge Facility shall be used (i) to finance in part the Transaction; (ii)
refinance certain existing indebtedness of the Company and its subsidiaries; and
(iii) to pay fees and expenses incurred in connection with the Transaction.
   
Closing Date:
The date of the extension of credit under the Bridge Facility, which shall occur
on or before a mutually agreed upon date (the “Closing Date”).
   
Interest rates:
Interest shall be payable quarterly in arrears at a rate per annum equal to the
greater of (i) three-month LIBOR plus a margin initially equal to 4.50% per
annum, and (ii) 9.25% per annum. The rate referred to in clause (ii) above shall
increase by 0.50% per annum at the end of the


Exhibit B-1-1

--------------------------------------------------------------------------------






 
period 6 months after the Closing Date and each three-month period thereafter
for as long as the Bridge Financing is outstanding; provided that the interest
rate shall not exceed 11.5% per annum. Notwithstanding the foregoing, in the
case of an Event of Default, the applicable interest rate for the Bridge
Financing shall be increased by 2.0% per annum.
   
Maturity:
12 months from the Closing Date (the “Bridge Loan Maturity Date” or “Rollover
Date”).
   
Optional Prepayment:
The Bridge Loans may be prepaid prior to the Bridge Loan Maturity Date, without
premium or penalty, in whole or in part, upon written notice, at the option of
the Borrower, at any time, together with accrued interest to the prepayment
date.
Mandatory
 
Prepayments:
The Borrower will prepay the Bridge Loans, without premium or penalty, together
with accrued interest to the prepayment date, with any of the following: (i) the
net proceeds from the issuance of any subordinated debt or equity securities of
the Borrower; (ii) subject to customary exceptions to be agreed and only to the
extent such amounts are not required to be paid to the Senior Lenders, the net
proceeds from any other indebtedness incurred by the Borrower or any of the
Borrower’s subsidiaries; and (iii) subject to customary exceptions to be agreed
and only to the extent such amounts are not required to be paid to the Senior
Lenders under the Revolving Credit Facility, the net proceeds from asset sales
by the Borrower or any of the Borrower’s subsidiaries.
   
Change of Control:
In the event of a Change of Control, each Bridge Lender will have the right to
require the Borrower, and the Borrower must offer, to prepay the outstanding
principal amount of the Bridge Loans plus accrued and unpaid interest thereon to
the date of prepayment plus a prepayment fee equal to 1% of such outstanding
principal amount. Prior to making any such offer, the Borrower will, within 30
days of the Change of Control, repay all obligations under the Senior Credit
Facility or obtain any required consent of the Senior Lenders under the Senior
Credit Facility to make such prepayment of the Bridge Loans.
   
Permitted
 
Refinancing:
If the Bridge Loans have not been previously prepaid in full for cash on or
prior to the Rollover Date, the principal amount of the Bridge Loans outstanding
on the Rollover Date shall, subject to the conditions precedent set forth in
Exhibit B-2, be refinanced by unsecured, senior subordinated rollover loans with
a maturity of five years from the Rollover Date (the “Rollover Loans”) and
otherwise having the terms set forth in Exhibit B-2. On or after the Rollover
Date, each Bridge Lender will have the right to exchange the outstanding
Rollover Loans held by it for unsecured, senior subordinated exchange notes of
the Borrower having the terms set forth in Exhibit B-3.
   


Exhibit B-1-2

--------------------------------------------------------------------------------





Conditions
 
Precedent:
Those specified in Exhibit C to the Commitment Letter.
   
Covenants:
Usual and customary for a transaction of this type, including financial
covenants, and others deemed appropriate by the Bridge Lead Arranger, including
covenants similar to those contained in the Revolving Credit Facility and a
covenant for the Borrower to use its best efforts to refinance the Bridge
Facility with the proceeds of the Permanent Financing as promptly as practicable
following the Closing Date.
   
Representations and
 
Warranties, Events
 
Of Default, Waivers
 
And Consents:
Usual and customary for a transaction of this type, and others deemed
appropriate by the Bridge Lead Arranger, including provisions similar to those
contained in the Revolving Credit Facility.
   
Right to Assign
 
Bridge Loans:
The Bridge Lenders shall have the right to assign their interest in the Bridge
Loans in whole or in part in compliance with applicable law to any third parties
only with the prior written consent of the Bridge Lead Arranger and the
Borrower, such consent not to be unreasonably withheld provided the Borrower is
not in default under the Bridge Loans.
   
Governing Law:
New York.
Expenses :
The Borrower will pay all reasonable costs and expenses associated with the due
diligence, syndication and closing of the Bridge Facility and the preparation,
negotiation and administration of all loan documentation, including, without
limitation, the reasonable legal fees and expenses of the Bridge Lead Arranger’s
counsel including the allocated cost of internal counsel, regardless of whether
or not the Bridge Facility is closed. The Borrower will also pay the expenses of
each Bridge Lender in connection with the enforcement of any of the loan
documentation.
   
Counsel to Bridge
 
Lead Arranger:
Shearman & Sterling LLP.
   
Fees:
As provided in the Fee Letter.
   
Miscellaneous:
Each of the parties shall (i) waive its right to a trial by jury and (ii) submit
to New York jurisdiction. The loan documentation will contain customary
increased cost, withholding tax, capital adequacy and yield
protection provisions.



 


 

Exhibit B-1-3

--------------------------------------------------------------------------------




EXHIBIT B-2


 


$450 MILLION SENIOR UNSECURED ROLLOVER FACILITY
Summary of Terms and Conditions


Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Exhibit B-2 is
attached
 
Borrower:
Same Borrower as in the Summary of Terms for the Senior Credit Facilities and
the Summary of Terms for the Bridge Facility.
   
Guarantors:
Same Guarantors as in the Summary of Terms for the Senior Credit Facilities and
the Summary of Terms for the Bridge Facility.
   
Rollover Facility:
Senior unsecured, rollover loans (the “Rollover Loans”) in an initial principal
amount equal to 100% of the outstanding principal amount of the Bridge Loans on
the Rollover Date. Subject to the conditions precedent set forth below, the
Rollover Loans will be available to the Borrower to refinance the Bridge Loans
on the Rollover Date. The Rollover Loans will be governed by the definitive
documents for the Bridge Loans and, except as set forth below, shall have the
same terms as the Bridge Loans.
   
Ranking:
Same as Bridge Loans.
   
Interest rate:
Rate and margins to continue to increase as set forth in Exhibit B-1 for the
Bridge Loans.
   
Maturity:
Five years from the Rollover Date (the “Rollover Maturity Date”).
   
Optional Prepayment:
For so long as the Rollover Loans have not been exchanged for senior unsecured,
exchange notes of the Borrower as provided in Exhibit B-3, they may be prepaid
at the option of the Borrower, in whole or in part, at any time, together with
accrued and unpaid interest to the prepayment date (but without premium or
penalty).
Conditions Precedent
 
to Rollover:
The ability of the Borrower to refinance any Bridge Loans with Rollover Loans is
subject to the following conditions being satisfied:
     
(i)    at the time of any such refinancing, there shall exist no Event of
Default or event that, with notice and/or lapse of time, could become an Event
of Default;
     
(ii)   all fees due to the Bridge Lead Arranger and the Initial Bridge Lender
shall have been paid in full;


Exhibit B-2-1

--------------------------------------------------------------------------------






 
(iii)     the Bridge Lenders shall have received promissory notes evidencing the
Rollover Loans (if requested) and such other documentation as shall be set forth
in the loan documents; and
     
(iv)      no order, decree, injunction or judgment enjoining any such
refinancing shall be in effect.
   
Right to Assign
 
Rollover Loans:
The Bridge Lenders shall have the right to assign their interest in any Rollover
Loans in whole or in part in compliance with applicable law to any third parties
only with the prior written consent of the Bridge Lead Arranger.
   
Rollover Covenants:
From and after the Rollover Date, the covenants applicable to the Rollover Loans
will conform to those applicable to the Exchange Notes, except for covenants
relating to the obligation of the Borrower to effect the Permanent Financing and
others to be agreed.
   
Governing Law:
New York.
   
Expenses:
Same as the Bridge Loans.
   
Fees:
As provided in the Fee Letter.



 

Exhibit B-2-2

--------------------------------------------------------------------------------




EXHIBIT B-3


$450 MILLION SENIOR UNSECURED EXCHANGE NOTES
Summary of Terms and Conditions


Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Exhibit B-3 is
attached
 
Borrower:
Same Borrower as in the Summary of Terms for the Senior Credit Facilities and
the Summary of Terms for the Bridge Facility.
   
Guarantors:
Same Guarantors as in the Summary of Terms for the Senior Credit Facilities and
the Summary of Terms for the Bridge Facility.
   
Exchange Notes:
At any time on or after the Rollover Date, Rollover Loans due to Bridge Lenders
holding not less than 25% of the outstanding Rollover Loans may, at the option
of such Bridge Lenders, be exchanged for an equal principal amount of senior
unsecured, exchange notes of the Borrower (the “Exchange Notes”). The Borrower
will issue the Exchange Notes under an indenture that complies with the Trust
Indenture Act of 1939, as amended (the “Indenture”). The Borrower will appoint a
trustee reasonably acceptable to the holders of the Exchange Notes. The
Indenture will be in substantially the form attached as an exhibit to the
definitive agreement for the Bridge Facility. The Indenture will include
provisions customary for an indenture governing publicly traded high yield debt
securities, but with covenants that are more restrictive in certain respects.
Except as expressly set forth above, the Exchange Notes shall have the same
terms as the Rollover Loans.
   
Ranking:
Same as Bridge Loans.
   
Interest rate
 
Redemption
 
Provision:
Each Exchange Note will initially bear interest at the rate in effect on the
Rollover Loans for which it is exchanged and, thereafter, the rate and margin
will continue to increase as set forth in Exhibit B-1 for the Bridge Loans. For
so long as they bear interest at an increasing rate of interest, the Exchange
Notes will be redeemable at the option of the Borrower, in whole or in part at
any time, at par plus accrued and unpaid interest to the redemption date. Each
holder of Exchange Notes shall have the option to fix the interest rate on the
Exchange Notes to a rate that is equal to the then applicable rate of interest
borne by the Exchange Notes (but in no event in excess of 11.5% per annum or 11%
per annum pursuant to the terms of the Fee Letter). In such event, such Exchange
Notes will be non-callable until the third anniversary of the Closing Date and
will be callable thereafter at par plus accrued interest plus a premium equal to
one-half of the coupon in effect on the date on which the interest rate was
fixed, declining ratably to par on the maturity of the Exchange Notes. The fixed
rate Exchange Notes will provide for mandatory repurchase offers customary for
publicly traded high yield debt securities.


Exhibit B-3-1

--------------------------------------------------------------------------------





Registration Rights:
Within 270 days after the Closing Date the Borrower shall file a shelf
registration statement with the Securities and Exchange Commission and the
Borrower shall use its best efforts to cause such shelf registration statement
to be declared effective by the Bridge Loan Maturity Date and keep such shelf
registration statement effective, with respect to resales of the Exchange Notes,
for as long as it is required by the holders to resell the Exchange Notes. Upon
failure to comply with the requirements of the registration rights agreement (a
“Registration Default”), the Borrower shall pay liquidated damages to each
holder of Exchange Notes with respect to the first 90-day period immediately
following the occurrence of the first Registration Default accruing at a rate
equal to one-half of one percent (0.50%) per annum on the principal amount of
Exchange Notes held by such holder. The rate of accrual of the liquidated
damages will increase by an additional one-half of one percent (0.50%) per annum
on the principal amount of Exchange Notes with respect to each subsequent 90-day
period until all Registration Defaults have been cured, up to a rate of accrual
of liquidated damages for all Registration Defaults of 1.50% per annum.
   
Governing Law:
New York.



 


 

Exhibit B-3-2

--------------------------------------------------------------------------------




EXHIBIT C




Conditions Precedent


Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Exhibit C is attached
 
Conditions Precedent
 
to Closing:
The closing and the initial extension of credit under the Revolving Credit
Facility and the advances of the Bridge Loans under the Bridge Facility will be
subject to the following:
     
(i)    All of the Pre-Commitment Information shall be complete and correct in
all material respects; and no changes, occurrences or developments shall have
occurred, and no new or additional information shall have been received or
discovered by the Lead Arranger or the Initial Lenders, regarding the Borrower
and its subsidiaries or the Transaction after the date of the Commitment Letter
to which this Exhibit C is attached that either individually or in the
aggregate, could reasonably be expected to materially and adversely affect the
ability of the Borrower or any Guarantor to perform their respective obligations
under the applicable loan documentation, or materially and adversely affect the
rights and remedies of the Administrative Agent or the Lenders under the
applicable loan documentation (collectively, a “Material Adverse Effect”).
     
(ii)   The negotiation, execution and delivery of definitive documentation with
respect to each Facility reasonably satisfactory to BAS and the Administrative
Agent under such Facility.
     
(iii) The final terms and conditions of each aspect of the Transaction,
including, without limitation, all tax aspects thereof, shall be (a) as
described in the Commitment Letter and consistent with the description thereof
received in writing as part of the Pre-Commitment Information and (b) otherwise
satisfactory to the Lead Arranger.
     
(iv) Since December 31, 2006 there shall not have occurred any change,
occurrence or development other than as publicly disclosed that has had or could
reasonably be expected to have a Material Adverse Effect.
     
(v)  In the case of the Revolving Credit Facility, the Administrative Agent
shall have received satisfactory evidence of receipt by the Borrower of not less
than $425.0 million cash proceeds from the advance of the Bridge Loans or the
issuance by the Borrower of


Exhibit C-1

--------------------------------------------------------------------------------






 
the Notes and/or the Convertible Notes; and, in the case of the Bridge Facility,
the Lead Arranger shall have received evidence satisfactory to the Lead Arranger
that all other conditions to commitments of the Senior Lenders under the
Revolving Credit Facility have been satisfied.
     
(vi)     The Lenders under each Facility shall have received opinions of counsel
to the Borrower and the Guarantors (which shall cover, among other things,
authority, legality, validity, binding effect and enforceability of the
documents for such Facility and, in the case of the Revolving Credit Facility,
creation and perfection of the liens granted thereunder on the Collateral) and
of appropriate local counsel and such corporate resolutions, certificates,
instruments and other documents as the Administrative Agent or the Initial
Lenders shall reasonably require.
     
(vii)    The Administrative Agent (on behalf of the Lenders under the Revolving
Credit Facility) shall have a valid and perfected first priority lien and
security interest in the Collateral, all filings, recordations and searches
necessary or desirable in connection with the Collateral shall have been duly
made, all filing and recording fees and taxes shall have been duly paid and any
surveys, title insurance, landlord waivers and access letters requested by the
Administrative Agent with respect to real property interests of the Borrower and
its subsidiaries shall have been obtained. The Lenders shall be satisfied with
the amount, types and terms and conditions of all insurance maintained by the
Borrower and its subsidiaries; and the Administrative Agent shall have received
endorsements naming the Administrative Agent on behalf of the Revolving Lenders
as an additional insured or loss payee, as the case may be, under all insurance
policies to be maintained with respect to the properties of the Borrower and its
subsidiaries forming part of the Collateral.
     
(viii)    Receipt of all governmental, shareholder and third party consents and
approvals necessary or, in the opinion of the Lead Arranger, desirable in
connection with the Transaction, each of which shall be in full force and
effect, and expiration of all applicable waiting periods without any action
being taken by any authority that could restrain, prevent or impose any material
adverse conditions on the Borrower and its subsidiaries or the Transaction.
     
(ix)      All loans made by the Lenders to the Borrower or any of its affiliates
shall be in full compliance with the Federal Reserve’s margin regulations.
     
(x)      The Lead Arranger and the Lenders shall have received: (a) audited
consolidated financial statements of the Borrower and its subsidiaries for the
three fiscal years ended most recently prior to the Transaction, unaudited
consolidated financial


Exhibit C-2

--------------------------------------------------------------------------------






 
statements of the Borrower and its subsidiaries for any interim quarterly
periods that have ended since the most recent of such audited financial
statements, and pro forma financial statements as to the Borrower and its
subsidiaries giving effect to the Transaction for the most recently completed
fiscal year and the period commencing with the end of the most recently
completed fiscal year and ending with the most recently completed month, which
(1) in the case of pro forma information, shall be reasonably satisfactory in
form and substance to the Lead Arranger, (2) in the case of unaudited
consolidated financial information delivered after the date of the Commitment
Letter, shall not be materially inconsistent with the Pre-Commitment
Information, and (3) with respect to any annual or quarterly periods shall meet
the requirements of Regulation S-X under the Securities Act of 1933, as amended,
and all other accounting rules and regulations of the SEC promulgated thereunder
applicable to a registration statement under such Act on Form S-1; (b) forecasts
prepared by management of the Borrower and its subsidiaries, each in form
reasonably satisfactory to the Lead Arranger, of balance sheets, income
statements and cash flow statements for each month for the first twelve months
following the Closing Date; (c) evidence satisfactory to the Lead Arranger that
(1) the ratio of total debt of the Borrower and its subsidiaries at the Closing
Date to the consolidated EBITDAX of the Borrower and its subsidiaries for the
twelve months ended March 31, 2007 (which pro forma ratio shall be calculated
reflecting the Transaction on a pro forma basis) was not greater than 2.0:1 and
(3) the pro forma financial statements delivered pursuant to clause (a) above
and the forecasts delivered pursuant to clause (b) above were prepared in good
faith on the basis of the assumptions stated therein, which assumptions are fair
in light of the then existing conditions.
     
(xi)     The Revolving Credit Facility and the Bridge Facility shall have
received a ratings from Moody’s Investor Service Inc. (“Moody’s”) and from
Standard & Poor’s, a division of The McGraw-Hill Companies, Inc. (“S&P”), by
such rating agencies at least 20 days prior to the Closing Date.
     
(xii)     All accrued fees and expenses of the Administrative Agent, the Lead
Arranger and the Initial Lenders (including the fees and expenses of counsel for
the Administrative Agent and the Lead Arranger and local counsel for the
Lenders) shall have been paid. The Borrower shall have complied with all of the
terms of the Fee Letter and, if the Commitment Letter shall have been accepted
as to the Bridge Facility, the Engagement Letter to be complied with on or
before such date.
     
(xiii)   The Lead Arranger shall have received, as they are available to the
Borrower or otherwise, including as the Borrower, and/or its subsidiaries may
have provided historically to any party or


Exhibit C-3

--------------------------------------------------------------------------------






 
pursuant to any credit agreement that the Borrower and/or, its subsidiaries are
a party to, all petroleum reports and audits, environmental reports, and such
other reports, audits and other information or certifications.
     
(xiv)    In the case of the Bridge Facility, (a) not later than 22 days prior to
the Closing Date, the Borrower shall have completed and made available to the
Lead Arranger and potential investors copies of either a prospectus or an
offering memorandum for the offer and sale of the Notes and/or the Convertible
Notes pursuant to Rule 144A of the rules and regulations under the Securities
Act, in each case, containing such disclosures as may be required by applicable
laws, as are customary and appropriate for such a document or as may be required
by the Bridge Lead Arranger (including all audited, pro forma and other
financial statements and schedules of the type that would be required in a
registered public offering of the Notes on Form S-1), and (b) senior management
of the Borrower shall have made themselves available for due diligence, rating
agency presentations and a road show and other meetings with potential investors
for the Notes and/or the Convertible Notes as required by the Bridge Lead
Arranger in its reasonable judgment to market the Notes and/or the Convertible
Notes.


 
 
 
Exhibit C-4
 